Exhibit 10.1

 

NORTHROP GRUMMAN CORPORATION

1995 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS,

AS AMENDED

 

Section 1:    Purpose

 

The Northrop Grumman Corporation 1995 Stock Option Plan for Non-Employee
Directors (“Plan”) has been adopted to promote the longer-term growth and
financial success of the Company by (1) enhancing its ability to attract and
retain nonaffiliated individuals of outstanding ability as members of the Board
and (2) promoting a greater identity of interest between non-employee members of
the Board and shareholders.

 

Section 2:    Definitions

 

As used in the Plan, the following terms have these respective meanings:

 

  (a) “Board” means the Company’s Board of Directors.

 

  (b) “Common Stock” means the Company’s Common Stock, par value $1.00 per
share, or any successor stock issued by the Company in replacement or conversion
thereof.

 

  (c) “Company” means Northrop Grumman Corporation, a corporation established
under the laws of the State of Delaware.

 

  (d) “Fair Market Value” means for any given day the closing sales price on
such date of a share of Common Stock as reported on the principal securities
exchange on which such shares of Common Stock are then listed or admitted to
trading or as reported on the National Association of Securities Dealers
Automated Quotation (“NASDAQ”) National Market System, if not so listed or
admitted. If no sales of Common Stock were made on such exchange or reported on
the NASDAQ system on that date, the closing price of a share of Common Stock for
the preceding day of such exchange or as reported by NASDAQ shall be
substituted.

 

  (e) “Grant Date” means the third business day following the Company’s Annual
Meeting of Shareholders.

 

  (f) “Participant” means for each Grant Date any director of the Company who is
not an employee of the Company or any subsidiary or affiliate of the Company on
the applicable Grant Date.

 

  (g) “Plan” means the Northrop Grumman Corporation 1995 Stock Option Plan for
Non-Employee Directors.

 

  (h) “Stock Option” means a right to purchase shares of Common Stock at the
applicable Fair Market Value.

 

  (i) “1934 Act” means the Securities Exchange Act of 1934.

 

Section 3:    Effective Date

 

The Plan shall be effective beginning on the date it is approved by the
Company’s shareholders and shall remain in effect for each applicable Grant Date
until terminated by the Board. If the Plan is terminated, the terms of the Plan
shall continue to apply to all outstanding Stock Options granted prior to such
termination.

 

Section 4:    Plan Operation

 

The Plan is intended to meet the requirements of Rule 16b-3(c)(2)(ii) adopted
under the 1934 Act and accordingly is intended to be self-governing. To this
end, the Plan is intended to require no discretionary action by any
administrative body with regard to any transaction under the Plan except as
specified in Section 5(b) of the Plan.



--------------------------------------------------------------------------------

Section 5:    Common Stock Available for Stock Options

 

(a) Number of Shares. A maximum of 300,000 shares of Common Stock may be issued
upon the exercise of Stock Options granted under the Plan. Shares of Common
Stock shall not be deemed issued until the applicable Stock Option has been
exercised and, accordingly, any shares of Common Stock represented by Stock
Options which expire unexercised or which are cancelled shall remain available
for issuance under the Plan.

 

(b) Adjustments. The Board, as it deems appropriate to meet the intent of the
Plan, may make such adjustments to the number of shares available under the Plan
to the number of Stock Options to purchase shares to be granted on each Grant
Date and to any outstanding Stock Options, provided such adjustments are
consistent with the effect on other shareholders arising from any corporate
restructuring or similar action. Such actions may include, but are not limited
to, any stock dividend, stock split, combination or exchange of shares, merger,
consolidation, recapitalization, spin-off or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other change
affecting the Common Stock. The Board may also, when similarly appropriate, make
such adjustment in the exercise price of outstanding Stock Options as it deems
necessary to preserve the rights of Participants under the Plan.

 

Section 6:    Stock Option Terms

 

(a) Granting of Stock Options. Each participant shall be granted a Stock Option
to purchase 3000 shares on each Grant Date that the Plan is in effect.

 

(b) Duration and Exercisability. Each Stock Option shall have a term of ten
years and shall become immediately exercisable on the Grant Date.

 

(c) Termination of Directorship. When a Participant ceases to be a member of the
Board, each Stock Option or portions thereof, held by such Participant shall
continue to be exercisable for the lesser of five years or until the end of the
original term. Notwithstanding the foregoing, if a Participant is terminated as
a member of the Board for cause, any exercisable Stock Option shall cease to be
exercisable on the date of termination.



(d) Exercise of Stock Options. Stock Options may be exercised by giving written
notice to the Secretary of the Company stating the number of shares of Common
Stock with respect to which the Stock Option is being exercised and tendering
payment therefor. Payment for shares of Common Stock shall be made in full at
the time that a Stock Option, or any part thereof, is exercised. Payment may be
made (i) in cash, or (ii) by delivery of shares of Common Stock of the Company
held by the Participant, which shares shall be valued for purposes of payment,
at their Fair Market Value on the date of payment, or (iii) by a combination of
(i) and (ii) above, or (iv) by ensuring receipt by the Company of an executed
exercise notice coupled with an irrevocable instruction to a broker to execute a
“same day” sale and deliver the sale exercise price to the Company, or (v) by
directing the Company to withhold from the shares that would otherwise be issued
upon exercise of the Stock Option that number of whole shares having a fair
market value equal to the aggregate option price for the optioned shares
issuable on exercise of the Stock Option. Shares of the Company’s Common Stock
so withheld shall be valued at their Fair Market Value at the close of the last
business day immediately preceding the date of exercise of the Stock Option. The
Participant agrees that, in the event the exercise of any Stock Options granted
in this Plan or the disposition of shares following exercise of such options
results in the Participant’s realization of income which for federal, state or
local income tax purposes is, in the opinion of counsel for the Company, subject
to withholding of tax at source by the Company, the Participant will pay to the
Company an amount equal to such withholding tax (i) in cash or (ii) by delivery
of Common Stock already owned by the Participant prior to delivery to the
Participant of certificates representing the shares purchased or transferred or
(iii) upon issuance of any stock under this Plan, allow the Company to withhold
such shares otherwise issuable by the amount necessary to satisfy the
Participant’s federal, state and local tax withholding requirements.



--------------------------------------------------------------------------------

Section 7: General Provisions

 

(a) Non-Transferability of Stock Options. So long as restrictions on
transferability of Stock Options are required by Rule 16b-3 or any successor
rule adopted pursuant to the 1934 Act, a Stock Option granted under the Plan may
not be transferred otherwise than as permitted by Rule 16b-3 or any successor
rule. Rule 16b-3 currently permits transfers only by will or the laws of descent
and distribution or pursuant to a qualified domestic relations order as defined
by the Internal Revenue Code of 1986, as amended, or Title I of the Employee
Retirement Income Security Act, or the rules thereunder.

 

(b) Documentation of Grants. Stock Options shall be evidenced by written
agreements.

 

(c) Plan Amendment. The Board may amend or terminate the Plan provided that (i)
stockholder approval shall be required for any amendment whenever such approval
is necessary to allow this Plan to meet the conditions of Rule 16b-3 (or any
successor rule) under the 1934 Act, and (ii) no amendment may impair any
Participant’s rights with respect to an outstanding Stock Option without the
consent of the Participant. The Plan may not be amended more than once every six
months, other than to comport with the changes in the Internal Revenue Code, the
Employee Retirement Income Security Act or the rules thereunder.

 

(d) Future Rights. Neither the Plan nor the granting of Stock Options nor any
such action taken pursuant to the Plan, shall constitute or be evidence of any
agreement or understanding, express or implied, that the Company shall retain a
Participant for any period of time, or at any particular rate of compensation as
a member of the Board. Nothing in this Plan shall in any way limit or effect the
right of the Board or the shareholders of the Company to remove any Participant
from the Board or otherwise terminate his or her service as a member of the
Board.

 

(e) Governing Law. The validity, construction and effect of the Plan and any
such actions taken under or relating to the Plan shall be determined in
accordance with the laws of the State of California and applicable Federal law.

 

As in Effect May, 2004